Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 1 of 6
Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 2 of 6
Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 3 of 6
Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 4 of 6
Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 5 of 6
Case 19-16970-elf   Doc 52   Filed 06/05/20 Entered 06/08/20 09:35:29   Desc Main
                             Document      Page 6 of 6
